PALMORE, Judge.
Appellant, a prisoner in the state penitentiary at Eddyville, brought this RCr 11.42 proceeding to vacate his conviction after an earlier attempt to secure the same relief had proved unsuccessful. See Warner v. Commonwealth, Ky., 385 S.W.2d 77 (1964). He appeals from a judgment overruling the new motion.
Subsection (3) of RCr 11.42 was intended to protect the courts against the abuse and vexation of successive proceedings to vacate the same judgment, and obviously it applies in this instance.
The judgment is affirmed.